 Case 3:17-cv-06482-PGS-TJB Document 34 Filed 10/29/18 Page 1 of 4 PageID: 239

Hon. Peter G. Sheridan                                                                October 27, 2018
United States District Judge                                            Civil Action No. 17-6482 (PGS)
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street                                                             RECEIVED
Trenton, N.J. 08608
                                                                                      OCT 29 2018
                              LETER BRIEF on PEREIRA v. SESSIONS
                                                                                  AT 8:30
                                                                                      WILLIAM T. WALSH   M
Dear Judge Sheridan:                                                                      CLERK

       In reply to the DOL's October 18 letter brief, it is as though we read two different Pereira

opinions from the U.S. Supreme Court. The key to reading Pereira is not the majority opinion, but the

concurring opinion by Justice Kennedy and the dissent by Justice Alito.

       From page 3 of Justice Kennedy's three page concurring opinion in Pereira:

       "... it seems necessary and appropriate to reconsider, in an appropriate case, the

premises that underlie Chevron and how courts have implemented that decision. The proper

rules for interpreting statutes and determining agency jurisdiction and substantive agency

powers should accord with constitutional separation-of-powers principles and the function and

province of the Judiciary."

This quote is the end of Justice Kennedy's concurring opinion. It might be his last words as a Justice

as he retired at the end of the term and he is saying let's get rid of Chevron.

       From pages 2-3 of Justice Kennedy's concurrence in Pereira:

"The type of reflexive deference exhibited in some of these cases is troubling. And when

deference is applied to other questions of statutory interpretation, such as an agency's

interpretation of the statutory provisions that concern the scope of its own authority, it is more

troubling still. See Arlington v. FCC, 569 U.S. 290,327 (2013) (ROBERTS, C. J~, dissenting)

("We do not leave it to the agency to decide when it is in charge"). Given the concerns raised by

some Members of this Court, see, e.g., id., at 312-328; Michigan v. EPA, 576 U.S._,_

(2015) (THOMAS, J., concurring); Gutierrez-Brizuela v. Lynch, 834 F. 3d 1142, 1149-1158

(CAlO 2016) (Gorsuch, J., concurring) ... "
                                                     1
•    Case 3:17-cv-06482-PGS-TJB Document 34 Filed 10/29/18 Page 2 of 4 PageID: 240

           While on the Tenth Circuit Court of Appeals in 2016, Justice Gorsuch of the US Supreme

    Court decimated Chevron in Gutierrez-Brizuela v. Lynch, 834 F.3d 1142 (2016). My August 2018

    brief to your honor had 9 quotes from Justice Gorsuch that decimated Chevron.

           "This concurrence is remarkable not only because it was wholly unnecessary to the

    disposition of the case, but also because it cites (and thus embraces) many of the most aggressive

    criticisms of Chevron published by the Court's more conservative members. There can be little doubt

    in light of this opinion that Justice Kennedy is open to revisiting and drastically revising fundamental

    principles of administrative law. Since we know he already has four other votes to achieve that

    goal, Chevron's fate appears to be sealed." From https://takecareblog.com/blog/the-imminent-

    demise-of-chevron-deference June 21, 2018"

           From page one (slip opinion) of Justice Alito's dissent in Pereira:

           "I can only conclude that the Court, for whatever reason, is simply ignoring Chevron."

    The eight other Justices ignored Chevron because they know it is not good law!

           From page 16 (slip opinion) of Justice Alito's dissent in Pereira:

           "In recent years, several Members of this Court have questioned Chevron's foundations.

    See, e.g., ante, at 2-3 (KENNEDY, J., concurring); Michigan v. EPA, 576 U.S._,_-_

    (2015) (THOMAS, J., concurring) (slip op., at 1-5); Gutierrez-Brizuela v. Lynch, 834 F. 3d 1142,

    1149 (CAlO 2016) (Gorsuch, J., concurring). But unless the Court has overruled Chevron in a

    secret decision that has somehow escaped my attention, it remains good law. I respectfully

    dissent."

            The 8-1 decision in Pereira shows that the Court believes Chevron is not good law. Justice

    Alito just did not get the memo!




     ~~IJ/t7/!
    Andrew Policastro, October 27, 2018
                                           7

                                                        2
Case 3:17-cv-06482-PGS-TJB Document 34 Filed 10/29/18 Page 3 of 4 PageID: 241



                                   PROOF OF SERVICE

   I certify that on October 27, 2018 I mailed two copies of:

   Plaintiffs Response to Defendant Secretary Acosta's October 18, 2018 letter brief
   via first class USPS mail to the following party at the address listed below:

   U.S. Attorney Carpenito
   Attention AUSA Simunovich
   Representing Secretary of Labor Acosta
   970 Broad Street, Suite 700
   Newark, N.J. 07102
                                                 Case 3:17-cv-06482-PGS-TJB Document 34 Filed 10/29/18 Page 4 of 4 PageID: 242




PRIORITY                                                                                            -----*___.- .
                                                                                                    sAMf GREA1
                                                                                                   f}{PRfSS MAIL®
    *MAIL*                                                                                          seRVICE, w11H
                                                                                                     A New NAME
                                                                                                         -----*___.-
E.XPRESS™·

FLAT RATE EN.VELOPE                                                                     .
ONE RATE                * ANY WEIGHT"                           .   {/-erk'-1 o-ffrz.-e..
                                                                    U. ~ (1:iru?A- c(fl, !'r
                                                                    Cl«bcrn- fuler r/JrftP-,c1+ ~vrf!iv.fe
                                                                    1foJ /ZtL+Jt sr~-1--
                                                                    T ('07-fun                I   /\::JT t> gi 6 g

I IIIIII
  PS 1
         II 1111111111111111111
          QQQ Q 1 OOOO6
                                          EP13F July 2013
                                          OD: 12.5 X 9.5                                                                                          Ail.~~~~:!:~!~®
* Money Back Guarantee to U.S., select APO/FPO/DPO, and select International destinations. See DMM and IMM at pe.usps.com for complete details.
>< For International shipments, the maximum weight Is 4 lbs.
